IN THE SUPREME COURT OF THE STATE OF NEVADA


                  IN THE MATTER OF RESIGNATION                             No. 70186
                  OF MITCHELL E. GRODMAN, BAR NO.
                  5340.
                                                                                    FILED
                                                                                     MAY 0 9 2016
                                                                               c   arKV.E. poYADI
                                                                                           .W    NIAN

                                                                               BY
                                                                                    cHia DEPVIV CLERK

                            ORDER GRANTING PETITION FOR RESIGNATION
                                 This is a joint petition by the State Bar of Nevada and
                  attorney Mitchell E. Grodman for his resignation from the Nevada bar.
                                 SCR 98(5) provides that Nevada attorneys who are not
                  actively practicing law in this state may resign from the state bar if
                  certain conditions are met. The petition includes statements from state
                  bar staff confirming that no disciplinary, fee dispute arbitration, or client
                  security fund matters are pending against Grodman; and that he is
                  current on all membership fee payments and other financial commitments
                  relating to his practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                 Bar counsel has recommended that the resignation be
                  approved, and the Board of Governors has approved the application for
                  resignation.     See SCR 98(5)(a)(2). Grodman acknowledges that his
                  resignation is irrevocable and that the state bar retains continuing
                  jurisdiction with respect to matters involving a past member's conduct
                  prior to resignation.      See SCR 98(5)(c)-(d). Finally, Grodman has
                  submitted an affidavit of compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
        OF
     NEVADA


(0) 19474    OW                                                                             I LIq ui
                             The petition satisfies the requirements of SCR 98(5).
                 Accordingly, we approve attorney Mitchell E. Grodman's resignation. SCR
                 98(5)(a)(2). The petition is hereby granted.
                             It is so ORDERED.


                                                                o--LA                ,       C.J
                                                           Parraguirre


                                                                 f•-•—ttta, /east\
                                                           Hardesty



                                                           Douglas



                                                           Cherry


                                                                                         ,    J.
                                                           Saitta




                                                                                              J.




                 cc: Mitchell E. Grodman
                      C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Officer, U.S. Supreme Court

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e